DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 10/25/2021, in which, claim(s) 1-20 are pending. Claim(s) 1, 3, 8-10, 12, 14-20 are amended. No claim(s) are cancelled or newly added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shivam et al. (US 2019/0045412 A1) in view of Bhatia et al. (US 2018/0288179 A1).
Regarding Claims 1, and 17, Shivam discloses
A computing device for monitoring communications ([0001], “In an Internet of Things (IoT) network, a client computing device (e.g., a mobile device) typically sends control and monitoring requests to an IoT server, which communicates the message to an IoT device at a specific location”), the computing device comprising: at least one processor in communication with the IoT device; and at least one memory device configured to store a plurality of computer-executable instructions ([0022], “memory 120, one or more processors 130”), which, when executed by the at least one processor, cause the at least one processor to: 
execute an IoT device communication application configured to monitor the IoT device ([0006], “an IoT application can tag previously used locations and the mode of communication at those particular locations”, [0035], “monitoring requests for an IoT device 230 at a specific location”, [0050], “the IoT application (the IoT device communication application) running on the client device may initiate a check for a local 
store, in the at least one memory device, IoT device data including a current location of the IoT device ([0030], “the server 220 can store a list of tagged locations where the IoT client application has previously identified”, [0060], “Box 510 indicates that the IoT application may use its current location”); 
determine an optimal communication path between the IoT device communication application and the IoT device based on the IoT device data ([0033], “the IoT application can fetch the required number of hops to the server of IoT device, indicate distance from the IoT cloud server, and communicate network traffic congestion and/or other indicators related to threshold parameters used to determine optimal communication pathways”, [0060], “identified optimal communication paths at that current location”); and 
transfer execution of the IoT device communication application from a first computing device to a second computing device based on the determined optimal communication path ([0056], “Once an optimal communication pathway has been determined 420, requests are sent from the local communication endpoint 430, the IoT cloud server endpoint 440, or the virtual local communication endpoint 450 to the IoT device 460”).  
Shivam does not explicitly teach but Bhatia teaches
the computing device is a midbox computing device between a separate communication network and a separate connected Internet of Things (IoT) device (Abstract, “An Internet-of-Things (IOT) proxy”, as the midbox, see Fig. 1, the IoT proxy 
determine the path between (i) a network stack on which the IoT device communication application resides, and (ii) the IoT device ([0034], “The IoT proxy 320 translates between protocols used for the session 350 and a session 375 that is established over an interface 380 between the IoT proxy 320 and the IoT server 325”, “the IoT proxy 320 performs packet translations to bridge between the shim layer 345 on one side and the full network stack (e.g. routing and transport headers defined by the layers 381, 382) on the other side”),
Shivam and Bhatia are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a device to determine an optimal communication path (as disclosed by Shivam) wherein the device is a proxy (i.e. midbox) works between two sides (as taught by Bhatia). The motivation/suggestion would have been to perform authentication, on-boarding, access control, or security operations for the IoT devices (Bhatia, [0019]).

Regarding Claim 2, the combined teaching of Shivam and Bhatia teaches
determine an updated location of the IoT device (Shivam, [0053], “a new location”, [0062], “determines that the present location is not within the stored list”); and 
store, in the at least one memory device, the updated location (Shivam, [0062], “stored locally”).  

Regarding Claim 3, the combined teaching of Shivam and Bhatia teaches wherein the instructions further cause the at least one processor to determine the optimal communication path between the network stack and the IoT device based on the updated location (Shivam, [0062], “to determine an optimal endpoint for the present location”, i.e. the updated location, Bhatia, [0034]).

Regarding Claim 4, the combined teaching of Shivam and Bhatia teaches
determine a computational load of the first computing device (Shivam, [0053], “The decision to use … the IoT cloud server (the first computing device) may be determined using one or more combinations of network speed, efficiency, and diagnostic considerations (i.e. the determined computational load)”); and 
update the IoT device data based on the determined computational load (Shivam, [0059], “The IoT device receives the request and can send an update to the cloud server 470”).

Regarding Claim 5, the combined teaching of Shivam and Bhatia teaches
determine a computational load of the second computing device (Shivam, [0053], “The decision to use local communication 430 or virtual local communication 450 (the second computing device) …may be determined using one or more and 
determine the optimal communication path based in part on the determined computational load associated with the first computing device and the computational load of the second computing device (Shivam, [0052], “to determine the optimal communication pathway”, [0053], “The decision to use local communication 430 or virtual local communication 450 (the second computing device) instead of the IoT cloud server (the first computing device) may be determined using one or more combinations of network speed, efficiency, and diagnostic considerations (i.e. the determined computational load)”).

Regarding Claim 6, the combined teaching of Shivam and Bhatia teaches
determine one or more statistics associated with a quality of service of the IoT device (Shivam, [0053], “The decision to use … the IoT cloud server may be determined using one or more combinations of network speed, efficiency, and diagnostic considerations (i.e. statistics associated with a quality of service)”); and 
update the IoT device data based on the one or more statistics associated with the quality of service of the IoT device (Shivam, [0059], “The IoT device receives the request and can send an update to the cloud server 470”).

Regarding Claim 7, the combined teaching of Shivam and Bhatia teaches determine the optimal communication path based in part on the one or more statistics associated with the quality of service of the IoT device (Shivam, 

Regarding Claim 8, the combined teaching of Shivam and Bhatia teaches wherein the IoT device communication application facilitates communication between the IoT device and one or more additional networks different from the communication network (Shivam, [0017], “communicate with other computing devices via one or more networks”, Bhatia, Fig. 1).  

Regarding Claim 9, the combined teaching of Shivam and Bhatia teaches detect an update to the IoT device data; and determine the optimal communication path between the network stack and the IoT device based on the updated IoT device data (Shivam, [0053], “a new location”, [0062], “determines that the present location is not within the stored list”, “to determine an optimal endpoint for the present location”, Bhatia, [0034]).

Regarding Claim 10, the combined teaching of Shivam and Bhatia teaches an optimizer, wherein the optimizer is configured to determine the optimal communication path between the network stack and the IoT device (Shivam, [0016], “Communication may flow directly between a controlling device (i.e. the optimizer) to the controlled device via a local or virtual local network, or from the determined optimal communication pathway”, Bhatia, [0034]).


Regarding Claim 11, the combined teaching of Shivam and Bhatia teaches analyze a plurality of computer devices to determine the optimal communication path (Shivam, [0056], “Once an optimal communication pathway has been determined 420, requests are sent from the local communication endpoint 430, the IoT cloud server endpoint 440, or the virtual local communication endpoint 450 to the IoT device 460”, i.e. a plurality of computer devices are analyzed to determine the path).

Regarding Claims 12 and 20, Shivam teaches
for each of a plurality of network stack locations for the IoT device communication application, determine a communication path between the IoT device and a particular location of the plurality of network stack locations (Shivam, [0050], “the IoT application running on the client device may initiate a check for a local communication pathway and a virtual local communication pathway to communicate with an IoT device. This check can occur before the user requests to communicate with an IoT device, such as when a change of network is detected, or when the request is initiated. To determine if local communication is available, the IoT application can check whether the client and IoT devices are on the same network, and/or whether the IoT device is reachable via WiFi direct”, Bhatia, [0034]);  
compare the plurality of communication paths; and determine the optimal communication path based on the comparison (Shivam, [0052], “the IoT application will compare the available options to determine the optimal communication pathway 420”).  

Regarding Claim 18, the combined teaching of Shivam and Bhatia teaches
determining an updated location of the IoT device (Shivam, [0053], “a new location”, [0062], “determines that the present location is not within the stored list”); 
storing, in the at least one memory device, the updated location (Shivam, [0062], “stored locally”); and 
determine the optimal communication path between the network stack and the IoT device based on the updated location (Shivam, [0062], “to determine an optimal endpoint for the present location”, i.e. the updated location, Bhatia, [0034]).  

Regarding Claim 19, the combined teaching of Shivam and Bhatia teaches
determining a computational load of the first computing device (Shivam, [0053], “The decision to use … the IoT cloud server (the first computing device) may be determined using one or more combinations of network speed, efficiency, and diagnostic considerations (i.e. the determined computational load)”); 
updating the IoT device data based on the determined computational load (Shivam, [0059], “The IoT device receives the request and can send an update to the cloud server 470”); 
determining a computational load of the second computing device (Shivam, [0053], “The decision to use local communication 430 or virtual local communication 450 (the second computing device) …may be determined using one or more combinations of network speed, efficiency, and diagnostic considerations (i.e. the determined computational load)”); and 
determining the optimal communication path based in part on the determined computational load associated with the first computing device and the computational load of the second computing device (Shivam, [0052], “to determine the optimal communication pathway”, [0053], “The decision to use local communication 430 or virtual local communication 450 (the second computing device) instead of the IoT cloud server (the first computing device) may be determined using one or more combinations of network speed, efficiency, and diagnostic considerations (i.e. the determined computational load)”).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shivam et al. (US 2019/0045412 A1) in view of Bhatia et al. (US 2018/0288179 A1) and in view of Vasseur et al. (US 2015/0188935 A1).
Regarding Claim 13, the combined teaching of Shivam and Bhatia does not explicitly teach but Vasseur teaches 
wherein each communication path includes a plurality of links, and wherein the instructions further cause the at least one processor to calculate a metric for each of the plurality of links ([0017], “cost constraints on smart object nodes (e.g., sensors) result in corresponding constraints on resources such as energy, memory, computational speed and bandwidth”, i.e. metric for each link, [0018], “FIG. 1 is a schematic block diagram of an example computer network 100 illustratively comprising nodes/devices 110”).
Shivam, Bhatia and Vasseur are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasseur with the combined teaching of Shivam and Bhatia. The motivation/suggestion would have been to make the routing, Quality of Service (QoS) less challenging.

Regarding Claim 14, the combined teaching of Shivam, Bhatia and Vasseur teaches
calculate the metric for the plurality of links based, at least in part, on a bandwidth cost (Vasseur, [0017], “cost constraints on smart object nodes (e.g., sensors) result in corresponding constraints on resources such as energy, memory, computational speed and bandwidth”).

Regarding Claim 15, the combined teaching of Shivam, Bhatia and Vasseur teaches
calculate the metric for the plurality of links based, at least in part, on the bandwidth cost of the bandwidth and a constraint that bandwidth is sufficient to maintain a required quality of service (Vasseur, [0003], “making the routing, Quality of Service”, [0017], “cost constraints on smart object nodes (e.g., sensors) result in corresponding constraints on resources such as energy, memory, computational speed and bandwidth”).

Regarding Claim 16, the combined teaching of Shivam, Bhatia and Vasseur teaches
calculate the metric for the link connected to the IoT device communication application based, at least in part, on a computational power associated with the corresponding location of the plurality of locations hosting the IoT device communication application (Vasseur, [0003], “making the routing, Quality of Service”, [0017], “monitor physical or environmental conditions at different locations, such as, e.g., energy/power consumption”, “cost constraints on smart object nodes (e.g., sensors) result in corresponding constraints on resources such as energy, memory, computational speed and bandwidth”).

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497